UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7415



BILL DOUGLAS PAILIN,

                                            Plaintiff - Appellant,

          versus


RESTON HOSPITAL CENTER, Incorporated; PADMA K.
SHUKLA, MD, Physician/ER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-04-1152-1)


Submitted: February 23, 2006                     Decided: March 2, 2006



Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bill Douglas Pailin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Bill Douglas Pailin seeks to appeal the district court’s

order denying his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000).                   We

dismiss the appeal for lack of jurisdiction because Pailin’s notice

of appeal was not timely filed.

               Parties are accorded thirty days after entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”             Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on its docket on

July 25, 2005.      Pailin’s notice of appeal was filed on September 2,

2005.*   Because Pailin failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented   in   the




     *
      For the purpose of this appeal, we accept as true Pailin’s
statement in his informal brief on appeal, that he delivered his
notice of appeal to prison officials for mailing on September 2,
2005. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -